DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 10 objected to because of the following informalities:  It appears that semicolon “;” is missing after OpenFlow.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “A non-transitory computer-readable storage medium storing programs to execute the operation method of claim 9” does not have any hardware structure that executes the programs.  Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations are not directed to any of the statutory categories. Examiner encourages Applicant to amend the claims and specification with explicit arguments that the code is executed by a hardware structure such as a processor.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-11, 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (US 2020/0358824, hereinafter “Loehr”) in view of Sharma et al. (US 2018/0337849, hereinafter “Sharma”).
For claim 1, Loehr discloses  A software defined network (SDN)-based vehicle network apparatus (a communications system based on software-defined networking (SDN)…. suitable for use in a network for a motor vehicle; see par. 0034-0036 and Fig. 1) comprising: 
a plurality of SDN switches (network infrastructure components 130, 131, 132 are developed in the form of switches, in particular as software defined networking (SDN) switches; see par. 0044 and Fig. 1); and 
a gateway (Network infrastructure components, for example, are switches or gateways; see 0009, 0042) configured to control the plurality of SDN switches (The forwarding rule is 
Loehr suggests that The SDN controller as the logically centralized instance, especially with regard to the topology, the components of communications system 100, and communications paths 150 between individual components of communications system 100, has a global view on communications system 100. However Loehr does not explicitly disclose a gateway configured to identify a route for transmitting data of a device connected to at least one SDN switch among the plurality of switches and to control the plurality of SDN switches so that the data is transmitted based on the identified route. 
Sharma discloses a gateway configured to identify a route for transmitting data of a device connected to at least one SDN switch among the plurality of switches (SDN controller to select one or more programmable network switches through which the media packet flow will pass, said one or more programmable network switches including said first programmable switch; see Sharma par. 0236 and Figs. 15-18) and to control the plurality of SDN switches so that the data is transmitted based on the identified route (instructions sent to said SDN controller control said SDN controller to generate and send control information to the first programmable switch which installs the first media micro flow service on the first programmable switch; see Sharma par. 0237 and Figs. 15-18).  It would have been obvious to 
For claims 2 and 10, Loehr does not explicitly disclose The SDN-based vehicle network apparatus of claim 1, wherein the gateway is configured to transmit, to the plurality of SDN switches, information associated with the identified route through OpenFlow and the plurality of SDN switches transmits the data based on the information associated with the identified route.  Sharma discloses The SDN-based vehicle network apparatus of claim 1, wherein the gateway is configured to transmit, to the plurality of SDN switches, information associated with the identified route through OpenFlow (The SDN controller uses OpenFlow protocol or another SDN protocol to dynamically program flows in the SDN switches of the SDN network of system 100 or the system 1600, 1700, 1800 or 1900; see Sharma par. 0226, 0240) and the plurality of SDN switches transmits the data based on the information associated with the identified route (instructions sent to said SDN controller control said SDN controller to generate and send control information to the first programmable switch which installs the first media micro flow service on the first programmable switch; see Sharma par. 0237 and Figs. 15-18).  It would have been obvious to the ordinary skilled in the art before the effective filing date to use Sharma's arrangement in Loehr's invention to identify and process real time multimedia flows in a scalable manner in Software Defined Networks (SDNs) (see Sharma par. 0002).
For claims 3 and 11, Loehr does not explicitly disclose The SDN-based vehicle network apparatus of claim 1, wherein the gateway is configured to identify a route suitable for transmitting the data among a plurality of routes formed through a connection between the The SDN-based vehicle network apparatus of claim 1, wherein the gateway is configured to identify a route suitable for transmitting the data among a plurality of routes formed through a connection between the plurality of SDN switches (In the examples of FIGS. 7, 8, 9, 10, 15, 16, 17, and 18 all the signaling from the endpoints are routed to the SBC that is used to setup media paths dynamically using the SDN controller; see Sharma par. 0179 and Figs. 15-18). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Sharma's arrangement in Loehr's invention to identify and process real time multimedia flows in a scalable manner in Software Defined Networks (SDNs) (see Sharma par. 0002).
For claims 5 and 13, Loehr discloses The SDN-based vehicle network apparatus of claim 1, wherein the gateway is configured to determine whether the data of the device is abnormal data and when the data of the device is the abnormal data (An intrusion detection system is able to detect anomalies in data in the data exchange both in an internal communication within communications system 100 and in an external communication. An intrusion detection system monitors and analyzes the entire data exchange or a portion thereof with the goal of detecting all anomalies in the internal and external data exchange; see par. 0074), control a port in the at least one SDN switch to be in a disabled state such that the abnormal data does not pass the at least one SDN switch
For claims 7 and 15, Loehr discloses The SDN-based vehicle network apparatus of claim 1, wherein the gateway is configured to determine whether data transmitted from an external server is abnormal data and when the data transmitted from the external server is the abnormal data (An intrusion detection system is able to detect anomalies in data in the data exchange both in an internal communication within communications system 100 and in an external communication. An intrusion detection system monitors and analyzes the entire data exchange or a portion thereof with the goal of detecting all anomalies in the internal and external data exchange; see par. 0074), control a port of an SDN switch in the gateway to be in a disabled state such that the abnormal data does not pass the gateway (communications system 100 or parts of communications system 100, especially certain security zones Z1, Z2, Z3, Z4, Z5 and/or subnets of communications system 100, is/are able to be deactivated at least temporarily or partially deactivated in order to thereby allow for an accelerated data exchange without checking for compliance with the security requirements; see par. 0079 and Fig. 3).
For claim 9, Loehr discloses An operation method of a software defined network (SDN)-based vehicle network apparatus (a communications system based on software-defined networking (SDN)…. suitable for use in a network for a motor vehicle; see par. 0034-0036 and Fig. 1), the method comprising: 
controlling the plurality of SDN switches (The forwarding rule is advantageously predefined by a logically centralized control instance, in particular a software-defined networking (SDN) controller, and distributed to the network infrastructure components. Moreover, an SDN-based communications system for vehicles or industrial plants is able to be operated in combination with time-sensitive networking mechanisms, the latter controlling the 
Loehr does not explicitly disclose identifying a route for transmitting data of a device connected to at least one SDN switch among a plurality of switches in the SDN-based vehicle network apparatus.  Sharma discloses identifying a route for transmitting data of a device connected to at least one SDN switch among a plurality of switches in the SDN-based vehicle network apparatus (SDN controller to select one or more programmable network switches through which the media packet flow will pass, said one or more programmable network switches including said first programmable switch; see Sharma par. 0236 and Figs. 15-18) and so that the data is transmitted based on the identified route (instructions sent to said SDN controller control said SDN controller to generate and send control information to the first programmable switch which installs the first media micro flow service on the first programmable switch; see Sharma par. 0237 and Figs. 15-18).  It would have been obvious to the ordinary skilled in the art before the effective filing date to use Sharma's arrangement in Loehr's invention to identify and process real time multimedia flows in a scalable manner in Software Defined Networks (SDNs). (see Sharma par. 0002). 
For claim 17, Loehr discloses A non-transitory computer-readable storage medium storing programs to execute the operation method of claim 9.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr and Sharma, and further in view of Haga et al. (US 2019/0068407, hereinafter “Haga”).
For claims 4 and 12, the combination of Loehr and Sharma does not explicitly disclose The SDN-based vehicle network apparatus of claim 1, wherein the gateway is configured to identify a route for transmitting the data of the device, based on at least one of states of the plurality of SDN switches and a state of the data of the device. Haga discloses The SDN-based vehicle network apparatus of claim 1, wherein the gateway is configured to identify a route for transmitting the data of the device, based on at least one of states of the plurality of SDN switches and a state of the data of the device.
Claims 6, 8, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr, Sharma and Haga and further in view of Azizi et al. (US 2019/0364492, hereinafter “Azizi”).
For claims 6 and 14, the combination of Loehr, Sharma and Haga does not explicitly disclose The SDN-based vehicle network apparatus of claim 1, wherein the gateway is configured to perform a fifth generation cellular network technology (5G) network access process in association with an external server, and receive data from the external server based on a downlink grant or transmit data to the external server based on an uplink grant. Azizi discloses The SDN-based vehicle network apparatus of claim 1, wherein the gateway is configured to perform a fifth generation cellular network technology (5G) network access process in association with an external server (As shown in FIG. 240, mobile infrastructure node 24002 may act as a gateway for various other proximate terminal devices 24018, 24020, 24022, and 24024, which may be any type of terminal device (including other vehicular terminal devices). Accordingly, mobile infrastructure node 24002 may act as an interface between terminal devices 24018-24024 and radio access infrastructure 24016 (which may be a base station, an access point, or another type of network access node that has a backhaul connection to a core or internet network) to provide network connectivity to terminal devices 24018-24024; see par. 2028, 2036, 1938 and Fig. 240;  external servers 134-138; see Azizi par. 0301 and Fig. 1), and receive data from the external server based on a downlink grant or transmit data to the external server based on an uplink grant (scheduling the additional uplink or downlink data traffic based on the active phase and the inactive phase of the duty cycle includes scheduling downlink grants or uplink grants during the active phase of the duty cycle; 
For claims 8 and 16, the combination of Loehr, Sharma and Haga does not explicitly disclose The SDN-based vehicle network apparatus of claim 1, wherein the gateway is configured to transmit information associated with the plurality of SDN switches and information associated with the data of the device to an external artificial intelligence (AI) server and receive, from the external Al server, information associated with the route for transmitting the data of the device. Azizi discloses The SDN-based vehicle network apparatus of claim 1, wherein the gateway is configured to transmit information associated with the plurality of SDN switches and information associated with the data of the device to an external artificial intelligence (AI) server and receive, from the external Al server, information associated with the route for transmitting the data of the device (communication module 18306 of vehicle network access node 18204 may process the context information, in addition to other spatial-temporal trip information (if any), to identify the target data in 18408. For example, communication module 18306 may perform machine learning-based techniques to 'learn' what types of data that users of terminal devices frequently access while on trips. Nonlimiting examples of machine learning techniques that communication module 18306 can apply include supervised or unsupervised learning, reinforcement learning, genetic algorithms, rule-based learning support vector machines, artificial neural networks, Bayesian- tree modeling, or hidden Markov modeling; see Azizi par. 1611, 2118). It would have been obvious 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/CHAE S LEE/Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415